Citation Nr: 1524631	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  05-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2. Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2006, the Veteran testified before Veterans Law Judge F. Judge Flowers at a Board hearing in Washington, D.C.  A transcript of that hearing is of record.  Veterans Law Judge Flowers is no longer employed by the Board and the case was reassigned to the undersigned.  A February 2015 correspondence notified the Veteran of this fact and gave him the opportunity to request another Board hearing.  In a February 2015 correspondence, the Veteran's representative indicated that the Veteran did not wish to appear at another Board hearing.

In May 2007 and October 2008, the Board remanded the case for further development.  In March 2010, the Board issued a decision denying the Veteran's claims of service connection for a right and left foot disability.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated December 3, 2010, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  In March 2011, the Board remanded the case for further evidentiary development.  Additional development was completed and the case was returned to the Board.  In October 2013, the Board again remanded the case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.






FINDINGS OF FACT

1. A right foot cyst and a twisting injury in service were acute and resolved.  A current right foot disability was not manifest during service and is not attributable to service.

2. A left foot disability did not manifest in service.  A left foot disability is not attributable to service.

3. Arthritis of the right foot and the left foot was not manifest during service or within one year of separation from service.  Continuity of symptomatology after discharge is not shown.


CONCLUSIONS OF LAW

1. A right foot disability was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. A left foot disability was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in April 2004, October 2004, December 2004, and May 2007.  The claims were last adjudicated in July 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Regarding the duty to assist in obtaining identified and available evidence to substantiate the claim, service treatment records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, lay statements and hearing testimony have been associated with the record.  The Veteran claims that he was informed that some of his service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC).  The Board notes that a number of service treatment records have been associated with the record, including records from October 1969 to August 1970, however, there is no separation examination among them and no records of any surgery the Veteran may have had on his right foot. 

In response to the JMR and March 2011 and October 2013 Board remands, the RO attempted to obtain any outstanding service treatment records (STRs).  In that regard, a June 2014 correspondence notified the Veteran of the efforts to obtain the records.  The correspondence revealed that on February 2, 2004, the RO receive a one page STR from the Veteran dated April 13, 1970; in July 2014, the RO requested available STRs from the NPRC; in August 2004 the RO received available STRs from the NPRC; in June 2011, the RO requested any remaining STRs from the NPRC; and in June 2011, the NPRC responded that all STRs have been mailed to the Cleveland Regional Office.  The RO, therefore, determined that any other remaining STRs cannot be located and are unavailable for review.  Moreover, the RO concluded that all efforts to obtain the needed information have been exhausted, and further attempts to obtain the records would be unsuccessful.  Given that VA is unable to conclude that it has a complete set of records, the Board proceeds as though it has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board finds the foregoing action substantially complies with the requirements of the prior remands with respect to obtaining STRs.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West, 11 Vet. App. 268 (1998)) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In those remands, the Board instructed the RO to contact the NPRC and the service department and obtain the Veteran's complete service medical records, to include any report of examination at separation from service, and to continue efforts to obtain the records until either the records are received or notification is provided that further efforts to obtain them would be futile.  The RO was further instructed to formally inform the Veteran and his representative of such action.  As the RO received a response from the custodian of the records that all records had been sent in response to the prior request for records, the RO determined that it need not continue its efforts because any other remaining records cannot be located or are unavailable and further efforts to obtain records would be unsuccessful.  The response that all records have been sent is substantially the same as a response that there is nothing further to send and further efforts to obtain the records would be futile.  Thus, a finding of non-compliance with remand directives is not warranted.

The December 2010 JMR, in part, instructed the Board to afford the Veteran additional opportunity to develop his evidence in light of the absence of instructions by the Board member at the February 2006 hearing conforming to Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The March 2011 and October 2013 Board remands provided the Veteran with such opportunities, including with respect to Dr. Ravi, which is discussed further below.

The December 2010 JMR also found the July 2008 VA examination to be inadequate.  Upon Court remand, VA examinations were performed in August 2011, November 2012, and July 2014.  The Board finds that, at a minimum, the July 2014 VA examination is adequate and is in substantial compliance with the October 2013 Board remand.  By way of the July 2014 examination, VA obtained a medical etiological opinion with respect to the Veteran's right and left foot disabilities.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  The examination was conducted by a VA orthopedist as instructed by the prior remand.  A July 2014 addendum opinion made clear that the examiner reviewed the Veteran's claims file.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
The Veteran's representative contends that the examination is still inadequate because the examiner "bases his opinion that it was less likely as not that the Veteran's current bilateral foot disorder was related to his military service on the fact that there were no service medical records diagnosing a back [sic] disorder in service."  The representative contends that the examiner was not informed of VA's determination that there were missing service medical records and that this created a heightened duty to consider whether the veteran was entitled to the benefit of the doubt and to explain the basis for the decision.  The representative further contends that the examiner's opinion is cursory and based upon a misunderstanding as to the law where service medical records are missing, and that it does not consider the lay evidence of the Veteran that he had surgery and other treatment for his feet while in service.

The Board finds that the examiner's statements relating to "complaints in-service," "remote foot pain in service" indicate the examiner based his opinion on a finding of in-service manifestations of a foot disorder.  As there are no STRs showing complaints of bilateral foot pain, the Board infers that the examiner obtained this evidence through the Veteran's lay statements.  As the examiner reviewed the claims file, which contained the Veteran's and his representative's contentions as well as copies of Board remands, the Board finds the examiner was aware of the Veteran's assertion of a heightened duty.  Accordingly, the Board finds the examiner did not inappropriately base his opinion solely on the fact that there were no service medical records, and did not fail to consider lay evidence.  The Board also notes that the Veteran's representative confuses the obligations of the medical examiner with the obligations of the Board.

The Board finds that the RO substantially complied with the Board's other remand instructions as well.  The RO obtained copies of the complete clinical records of treatment and evaluation of the Veteran for his feet at the Youngstown, Ohio VA outpatient clinic from October 2009 to October 2012.  

The RO also obtained the July 2011 response from Dr. Ravi at the Youngstown VA clinic indicating that the she could not find any relationship between the Veteran's current bilateral foot disorder and service.   The Veteran's representative contends Dr. Ravi's response was based on incorrect facts, and that the RO has failed to contact Dr. Ravi to "request any medical opinion linking the Veteran's bilateral foot disorder to his military service."   The representative asserts that such failure is a breach of the duty to assist. The Board notes that the remand instruction in question is the "RO should attempt to contact this physician and, if possible request any medical opinion linking the Veteran's bilateral foot disorder to his military service."  The Board finds that a review of Dr. Ravi's July 2011 correspondence indicates that no reasonable possibility exists that further inquiry of Dr. Ravi would substantiate the claims.  See 38 C.F.R. § 3.159(d) ("VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.").  Here, Dr. Ravi's response indicates she does not remember treating the Veteran to a sufficient degree that would make any additional opinion meaningful or credible.  Furthermore, VA associated medical records with the file from the Youngstown VA outpatient clinic for the period from 1998 to 2012.  The records show treatment by Dr. Ravi, however, a pertinent opinion from Dr. Ravi is not included.  Thus, the Board concludes that such a record does not exist.  For the foregoing reasons, VA has made reasonable efforts to help the Veteran obtain evidence necessary to substantiate the claims, and as there is no reasonable possibility that further assistance in this situation would substantiate the claims, the Board finds that VA has substantially complied with the Board's remand instructions.  38 C.F.R. § 3.159(c); Stegall v. West, 11 Vet. App. at 268.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  As explained more fully below, the Board finds that there is no competent and credible evidence of manifestations of arthritis in service or to a compensable degree within one year of separation from service, and no competent and credible evidence of continuity of symptomatology after discharge.  Accordingly, service connection on a presumptive basis is not warranted.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that service connection is warranted for a bilateral foot disability.  He asserts that he has foot disabilities due to injuries incurred during service, to include removal of a foot cyst, and toe injuries, and twisting his right leg during service in Okinawa, with "quite a bit" of associated treatment.  He testified that after separation from service, he was employed in construction, to include truck driving and delivering bricks.  See transcript of February 2006 Board hearing.  Of note, in the Veteran's September 2001 claim for non-service connected pension, the Veteran reports that his arthritis began in 2001.

As an initial matter, although the issues on appeal have been characterized as "foot disabilities," the scope of the Veteran's claims appears to include assertions that he has bilateral ankle disabilities that are related to his service.  See transcript of February 2006 hearing.  The issues are therefore intended to include consideration of bilateral ankle disabilities.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (the Board must review all issues reasonably raised from a liberal reading of all documents in the record). 

The Veteran's service treatment reports show that in April 1970, he received treatment for a cyst at the right ankle.  In this regard, a treatment report, dated April 13, 1970, states that he had a cyst on the left foot. However, another report, also dated April 13, 1970, notes that he had a mass on the right foot, and when the notation of a left foot cyst is viewed in context with other associated treatment reports, which all note a right foot disorder, it appears that this notation was in error, and that the Veteran was treated for a right foot cyst.  Specifically, an X-ray for the right ankle, dated in April 1970, notes that there were no significant abnormalities. Reports, dated April 30, 1970, and in May 1970, both note a cyst at the right ankle. As noted above, a separation examination report is not of record. 

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1998 and 2009, and reports from the Social Security Administration (SSA). 

VA treatment records show that, beginning in 2001, the Veteran was afforded multiple notations of osteoarthritis (otherwise unspecified).  In addition, VA progress notes, dated in February 2001, show complaints of right ankle pain, note a right ankle sprain, and state that an "X-ray was taken and that the Veteran was told that he has an old injury at site."  The Veteran consistently reported the onset of his arthritis as 1999 or 2000.  A January 2002 X-ray of the right ankle showed no significant abnormality of the bone, joints or adjacent soft tissues.  The treatment records show a number of treatments by a VA rheumatology clinic, with notations of right plantar fasciitis, and right Achilles tenderness, that there was no evidence of systemic inflammatory arthritis, and that the Veteran has a history consistent with gout of the lower extremities.  In October 2003, the Veteran was treated for a right ankle sprain.  The records further note a history of employment as a construction worker, with retirement in 2001.  See e.g., reports dated in September and November of 2006.  A July 2006 report shows treatment for a left foot puncture after he stepped on a rusty nail.  A September 2006 X-ray report for the feet notes no acute fracture or dislocation, no bony erosion or destruction, and narrowing of the first MTP (metatarsalphalangeal) joints bilaterally. 

A December 2012 X-ray report indicates moderate degenerative change of the first MP joints bilaterally with mild valgus deviation, multiple cysts, irregularity and fragmentation at the distal tip of the medial malleolus on the right.  The impression was degenerative change, with probable post traumatic change in the right.  At a January 2013 VA podiatry consultation, the Veteran endorsed previous foot surgery while in the service, "due to fracture, no recent trauma."  

A January 2002 VA examination is of record.  Therein, the Veteran reported a history of degenerative joint disease and arthritic pain for the past year.  On examination, he was found to have full range of motion of the left lower extremity.  In the August 2011 VA examination, the Veteran complained of left and right foot pain since the mid-1980's.  The physical examination revealed 2-4 bilateral hammer toes; hallux abducto valgus defects bilaterally at 5 degrees; and mild weight dependent pes planus.  The examiner noted a workers compensation case in which the Veteran sustained a right foot injury in the late 1970's when a 1000 pound pipe rolled over it.  The diagnosis was degenerative arthritis of both feet.  The examiner opined that degenerative arthritis of both feet did not have its onset during military service.  The examiner reasoned that the symptoms, per the Veteran's own history, began in the 1980's; degenerative arthritis is not related to symptoms in-service or an in-service twisting injury; and that the diffuse degenerative arthritis is part of the normal aging process.

As a result of the November 2012 VA examination, diagnoses of hammer toes, hallux valgus disability, hallux rigidus, and ganglion cyst of the right medial malleolus, osteochondroma B toes were made.  The examiner noted that while in service the Veteran develop a ganglion cyst on his right medial malleolus which was surgically removed.  The report indicates that the Veteran stated the other foot conditions listed occurred after service.  The examiner opined that there is less than 50 percent chance that the Veteran's in-service documented ganglion cyst or surgery to remove it related to foot conditions the Veteran developed over thirty years later.  The examiner noted the lack of medical records, and reasoned that "[g]anglion cysts occur incidentally and a search of the literature revealed no causal connection between their occurrence early on in life, and the appearance of osteoarthritis, or other foot deformities later on in life."

Although these examinations were not performed in strict compliance with the Board remand instructions, the examinations themselves are credible and probative evidence.  The November 2012 VA examination report indicates that imaging study results were not available for the examiner to review, although a remark acknowledged that "foot/ankle films" existed.

The Veteran was afforded a July 2014 VA examination by an orthopedist.  The examiner diagnosed the Veteran with degenerative arthritis of both feet.  The examiner noted a history of postoperative arthritis from an old injury that affected both feet and was moderately severe.  The examiner noted a history of right foot and left foot surgery performed in the 1980's or 1990's.  In an addendum opinion after reviewing the claims file, the examiner opined that the Veteran was in-service only one year, there was no clear injury to both feet found in service, and therefore it is less likely as not that the current foot problems are the same as the complaints in service, but that they are rather the result of natural age progression.

With regard to the private treatment reports, they show treatment for and complaints of a twisted right ankle in 2001.  A February 2001 X-ray for the right ankle notes the presence of bone fragments which "suggest that this is the sequale of remote trauma."  A February 2001 private treatment note indicates possible old avulsion fracture at the right medial malleolus.  He was treated for complaints of left foot and left ankle pain beginning in 2002.  Also in 2002, the Veteran underwent surgery for a lytic tumor of the left third toe, and hallux rigidus of the left great toe, which X-rays reported as a pathological fracture.  A report from R.L.C., M.D., dated in April 2002, notes that, "He worked hard for 8 years in the supply company for the cement where he had to do manual labor also."  The diagnosis noted multiple joint pains, to include the ankles. 

A decision of the Social Security Administration (SSA), dated in May 2005, indicates that the SSA determined that the Veteran was disabled as of December 2001, with a primary diagnosis of "osteoarthritis and allied disorders," and a secondary diagnosis of "disorders of the back."  

A May 2004 correspondence from J.D.S., M.D. states that the Veteran has hallux rigidus "which is possibly related to his military career from prolonged walking, running, or standing."  Associated treatment reports from the physician show treatment for left toe symptoms beginning in 2002.  

In the February 2006 Board hearing, the Veteran stated that his surgeon told him he would "stake his career" that his foot disabilities happened in service.  The Veteran contended that he injured his right foot in service and twisted it.  He also contended that he had surgery on his left foot to remove a cyst, and that after service he saw a Dr. B. quite a bit, who had since died.

A lay statement from a friend of the Veteran, received in October 2007, asserts that the Veteran had no disabilities prior to service, but that upon return from service he complained of foot symptoms, and began receiving treatment, from Dr. B.

After a review of the evidence of record, the Board finds that service connection for either a right foot or a left foot disability is not warranted because the preponderance of the credible and probative evidence weighs against a nexus between the current disabilities and in-service manifestations.  Moreover, the credible and probative evidence is against a finding that there were manifestations of arthritis in-service or to a compensable degree within one year of separation from service, and against continuity of symptomatology since service discharge.  More specifically, arthritis was not "noted" during service.  Furthermore, there is no credible evidence that the Veteran had characteristic manifestations of the chronic disease process during service or within one year of separation.  Although there may be missing service treatment records, the provisions of Walker apply to the existence of records, not the absence of records.  See 708 F.3d at 1331.

At the outset, the Board evaluates the credibility of the Veteran's lay statements.  The Veteran's statements with regard to his cysts change between claiming he had in-service surgery on his right foot, which is supported by the service treatment records, to claiming he had in-service surgery on his left foot, which is not supported by objective medical evidence.  See Hearing Transcript.  The Board further bases its credibility determination on the statement in the Board hearing that the surgeon would "stake his career" on the in-service incurrence of his foot problems.  In the surgeon's own statement, he merely opined that the foot disability "is possibly related to his military career."  See May 2004 opinion of Dr. J.D.S.  Thus, the Veteran has exaggerated the report of this medical professional.  Furthermore, the Veteran has reported to treating providers that his foot pain occurred in the 1999 to 2000 timeframe, yet, in the context of a claim for compensation, the Veteran states his current foot problems began in-service.  Accordingly, the Board finds the Veteran not to be a credible historian. 

The October 2007 lay statements from the Veteran's friends report that the Veteran's feet have caused him pain after service.  There is no time period associated with how long after service the Veteran's feet caused him pain with the first statement and when he began seeing a doctor.  A second statement reports that "[i]n the early 70's, he supposedly was diagnosed with a sprain here and there which allegedly was the cause of his discomfort, but following numerous appointments with a Doctor [B] it was called a form of arthritis."  Assuming, without deciding, that the friend is competent to make these statements, the Board finds them too vague to be considered credible evidence of manifestations of arthritis to a compensable degree within one year of separation from service.  Accordingly, the Board finds these lay statements not credible.

The Board affords the May 2004 opinion of Dr. J.D.S. that hallux rigidus is possibly related to the Veteran's military career from prolonged walking, running or standing very little probative weight.  This opinion is equivocal in its terms (i.e., "possibly related"), it is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history, nor does it take into account the length of time the Veteran was in service, his actual duties in service as a supply clerk, and the dates of onset of complaints of the current disabilities and length of time after service before onset.  Dr. J.D.S.'s opinion is therefore not afforded sufficient probative value to warrant a grant of either of the claims.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (a VA adjudicator may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (noting that the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Turning to an evaluation of the specific disabilities, there is sufficient evidence of current disabilities, namely osteoarthritis, a ganglion cyst, hammer toes and hallux rigidus.  With respect to the ganglion cyst, there is sufficient evidence of in-service manifestations of a ganglion cyst of the right medial malleolus.  The Veteran claims he had surgery to remove the cyst in April 1970.  The November 2012 VA medical opinion indicates the in-service right ankle cyst was removed.  Nonetheless, the Board finds that the preponderance of the evidence shows that in-service cyst is not related to the current cyst disability.  In making its determination, the Board finds the most probative and credible evidence is the November 2012 VA examiner's statement that a review of the medical literature revealed no causal connection between the occurrence of cysts early on in life, and the appearance of osteoarthritis, or other foot deformities later on in life.  This portion of the opinion is independent of whether the examiner thoroughly reviewed the Veteran's claim file, and is therefore credible and probative.  The Board understands the phrase "other foot deformities" to mean other cysts as well.

The Board finds the credibility and probative weight of the referenced portion of the November 2012 medical opinion outweighs the probative weight of any lay statements attributing the in-service cyst to current cysts, because the VA examiner has more experience and expertise in evaluation the etiology of medical conditions than the Veteran or his friends.  The credibility and probative weight of the November 2012 medical opinion also outweighs the probative weight of any credible post-service treatment records in which a nexus to service is stated or implied, because it is based on a review of medical literature, which the Board finds particularly persuasive.

With respect to osteoarthritis, hammer toes and hallux rigidus, the in-service treatment records that are available do not show complaints of, or treatment for, foot pain or foot injury.  Although a ganglion cyst was noted and presumably surgery was performed on it in-service, there is no indication of pain associated with it.  As the Board has found the Veteran not to be a reliable historian, the Veteran's hearing testimony that he had a twisting injury in-service is afforded little probative weight.  The medical records show the first treatment for foot problems in February 2001, over thirty years after separation from service, at which time it was noted there was a history of right ankle sprain.  Treatment reports from the private physician (Dr. J.D.S.) show treatment for left toe symptoms beginning in 2002.

In 2001, private treatment reports for the right ankle suggested sequale of a remote trauma.  As the Veteran had been separated from service for over thirty years at that point, the term "remote" has little probative weight with respect to whether the trauma occurred during service or within the one year period following separation from service.  The same finding applies to the notations of an "old avulsion injury."

As noted above, the Veteran reported arthritis onset as 1999 and 2000.  Therefore, the credibility and probative weight of the Veteran's claims that he had manifestations of arthritis in service, to a compensable degree within one year of separation from service, and continuously since service are minimal.  The Board finds the Veteran's claim of an in-service twisting injury is merely an isolated finding, as he reports it only happened once.  Although he states that he sought treatment quite a bit in-service for his right foot, it is not clear that this was because of the cyst or because of general pain or injuries.  Thus, the preponderance of the credible evidence shows, through the medical documentation of record and the history reported by the Veteran therein, that arthritis manifestations began a significant time after service.  Accordingly, service connection on a presumptive basis or based on continuity of symptomatology is not warranted.  

The Board finds the July 2014 VA medical opinion to be highly credible and probative evidence against a nexus between the claimed in-service manifestations and current bilateral foot disabilities.  Of particular note is the opinion that the Veteran's current foot problems are more likely than not the result of the natural progression of age.  This opinion is supported by the evidence and the reasoning is persuasive.  In that regard, the examiner reasoned that the Veteran was only in service for one year and there was no clear injury to both feet in service, yet the Veteran developed arthritis in both feet.  As for his contention that the in-service cyst caused the arthritis disability, the November 2012 medical opinion contradicts such a contention and is more credible and probative.

In sum, the issues on appeal are based on the contention that bilateral foot disabilities were caused or aggravated by service that ended in 1970.  In this case, when the Veteran's service treatment records (which do not show any relevant treatment, findings, or diagnoses for the left foot, and which show treatment for a right foot cyst between April and May of 1970), and his post-service medical records are considered (which do not show any relevant treatment prior to 2001, and which include competent and highly probative opinions against the claims), the Board finds that the service treatment reports, and VA examinations, outweigh the lay statements, to the effect that the Veteran has the claimed conditions that are related to his service, and vague, private treatment records indicating there was an old injury.


ORDER

Service connection for a right foot disability is denied.

Service connection for a left foot disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


